Case 2:18-bk-12429-NB                       Doc 1116 Filed 04/27/20 Entered 04/27/20 15:50:09   Desc
                                              Main Document    Page 1 of 4



                                         Multiple Objections to Claim
Dana Hollister                                                                 2:18-bk-12429-NB

Hrg RE:                                 Motion for Order to Disallow Claims

Hearing Date:                           June 16, 2020
Hearing Time:                           2:00 p.m.
Judge:                                  Hon. Neil Bason




03039\F\OTC\04\20200420-CoverPage.wpd
Case 2:18-bk-12429-NB                             Doc 1116 Filed 04/27/20 Entered 04/27/20 15:50:09   Desc
                                                    Main Document    Page 2 of 4



          Calendar Listing For Multiple Objections to Claims

                                                                                                (If
                                                                                           applicable)
          Claim                               Claimant         Claim         Basis of       Portion of
         Number                                 Name          Amount        Objection          Claim
                                                                                            Subject to
                                                                                             Objection

UNSECURED

                4                      Advance Merchant       $176,161    claim paid
                                       Finance 1, LLC                     pursuant to
                                                                          an Order of
                                                                          the Court
                                       Borg, Susan and         $9,000     claim paid
                                       Schlisserman,                      for goods or
                                       Stuart                             services
                7                      Capital One Bank         $660      claim paid
                                       (USA) N.A.


                                       Dabarera, Coral        $14,000     claim paid
                                       and Edelson, Eli                   for goods or
                                                                          services
                                       Dartplace              $833,000    claim paid
                                       Ltd/Watson                         pursuant to
                                                                          an Order of
                                                                          the Court
        15 & 17                        Downs, Claire           $5,694     claim paid
                                       and Gallagher,                     pursuant to
                                       Brenden                            an Order of
                                                                          the Court
                                       Gharst, Danielle       $17,500     claim paid
                                       and Cahill,                        for goods or
                                       Chris                              services
                                       Hwang, Regina           $6,000     claim paid
                                       and Chow, Eric                     for goods or
                                                                          services
                                       Kahn,                   $1,500     claim paid
                                       Andrew/GEMS                        pursuant to
                                                                          an Order of
                                                                          the Court
                                       Kim, Jeanne and        $11,000     claim paid
                                       Ahn, Keith                         for goods or
                                                                          services




03039\F\OTC\04\20200420-CalendarListing.wpd
Case 2:18-bk-12429-NB                          Doc 1116 Filed 04/27/20 Entered 04/27/20 15:50:09   Desc
                                                 Main Document    Page 3 of 4



                                       Linvill,Darla       $11,000     claim paid
                                       and Livingston,                 for goods or
                                       Everett                         services
                                       Longman,            $15,000     claim paid
                                       Samantha and                    for goods or
                                       Hok, Matthew                    services
                                       Margolis, Lorie      $5,400     claim paid
                                       and Rejwan, Adam                for goods or
                                                                       services
                                       Martin, Jill and    $11,000     claim paid
                                       Fey, Kevin                      for goods or
                                                                       services
                                       Miller, Kassia       $9,000     claim paid
                                       and O’Brien,                    for goods or
                                       Patrick                         services
                                       Mitie Tucker,        $5,200     claim paid
                                       LLC                             pursuant to
                                                                       an Order of
                                                                       the Court
                                       Ngai, Victor        $11,000     claim paid
                                       and Wang, Yao                   for goods or
                                       Hua                             services
               10                      Pacific Bell        $921.41     claim paid
                                       Telephone
                                       Company
                                       Sanford, Jill       $10,500     claim paid
                                                                       for goods or
                                                                       services
                                       Stovall, Jamie       $7,800     claim paid
                                       and Ohanessian,                 for goods or
                                       Michael                         services




03039\F\OTC\04\20200420-CalendarListing.wpd
Case 2:18-bk-12429-NB                          Doc 1116 Filed 04/27/20 Entered 04/27/20 15:50:09   Desc
                                                 Main Document    Page 4 of 4



                                       Tudron, Erin        $12,000     claim paid
                                       and Roller, Brad                for goods or
                                                                       services
                                       Unkle                $1,500     claim paid
                                       Productions                     pursuant to
                                                                       an Order of
                                                                       the Court
                                       Westcoast Gate       $4,940     claim paid in
                                       and Entry                       ordinary
                                       Systems                         course of
                                                                       business
                                       Wilk, Mandel,       $15,500     claim paid
                                       Courtney and                    for goods or
                                       Daniel                          services




03039\F\OTC\04\20200420-CalendarListing.wpd
